DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/3/2021 is considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Poirier et al. (US 20080257069), hereinafter ‘Poirier’.

Regarding Claim 1, Poirier teaches a method comprising: detecting an interfering portion of a common mode magnetic field (Abstract; common mode detection circuit 54; Fig. 1, 54 common mode detection of magnetic field) transmitted together with a signal magnetic field each emitted by one of at least two magnetic field sensors (S1; S2) ) (Fig. 1, sensors 104 and 60 having coil pairs coupled to common mode detection circuits), connecting the magnetic field sensors (S1; S2) (Fig. 1, sensors 104 and 60 having single or multiple coil pairs) in at least one electric circuit (Fig. 1, sensing assembly 10), and with at least two differential drive clocks (A; B) reversing the current flowing in each of the electric circuits (Para [0030] drive coil current in on direction versus the drive coil current in the other direction to provide comparison; Para [0043] coil pairs may be driven by clock generator resulting in one coil pair in 180 degrees out of phase with other coil pair).

Regarding Claim 2, Poirier teaches providing a centre tap (CT) is arranged between the magnetic field sensors (S1; S2) (Fig. 6, halfway point along resistor 154 between sensors 64 and 108, each coupled to sensors 104 and 60; or Fig. 1, at point 54 of common mode detection circuit arranged between 104 and 60).

Regarding Claims 4 and 8, Poirier teaches a device for magnetic field detection (Abstract), the device comprising at least one electric circuit having differential drive voltages (Para [0041] power supply 82 including variable duty cycle signal generator), at least two magnetic field sensors (S1; S2) being connected in the electric circuit (Fig. 1, sensors 104 and 60 having coil pairs coupled to common mode detection circuits in sensing assembly 10), and emitting at least one signal magnetic field (Fig. 1, sensors 104 and 60 having coil pairs coupled to common mode detection circuits), wherein at least one electrical component, implementing an electrical resistance (R1; R2) is allocated to each of the magnetic field sensors (S1; S2) in the electric circuit (Figs 3 and 5, sensors 60 and 104 coupled to pair of resistors 92/98 and 122/128).

Regarding Claim 5, Poirier teaches providing a centre tap (CT) (Fig. 6, halfway point along resistor 154 between sensors 64 and 108) is arranged between the at least two magnetic field sensors (S1; S2).

Regarding Claims 6 and 7, Poirier teaches comprising at least two drive clocks (A; B), the drive clocks being connected into the electric circuit such that the drive clocks generate the differential drive voltages to reverse the current flowing the electric circuit (Para [0030] drive coil current in on direction versus the drive coil current in the other direction to provide comparison; Para [0043] coil pairs may be driven by clock generator resulting in one coil pair in 180 degrees out of phase with other coil pair).

Regarding Claim 9, Poirier teaches wherein the device is a bipolar magnetometer (Para [0025-0027] magnetically polarized in various directions; [Para [0043]   Inversion of the coil outputs may be provided since the polarity of the back induced voltage in the coils is opposite to the coil voltage during saturation; Para [0046] the common mode signal is sent to a window comparator which can detect both polarities of common mode signal).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 3, the closest prior art fails to disclose nor would it be obvious to combine “taking measurements of (A+) and (B−) during an interval of the drive clocks (A; B) switching at a frequency of 10's of KHz, where the drive clock (A) is at a high value and the drive clock (B) is at a low value, calculating a positive current (A+), flowing through the sensor (S1) by adding up the value of the current (iS1), flowing from the magnetic field sensor (S1) to the electrical component (R1) allocated to the magnetic field sensor (S1) and the current of the common mode field icm1, interfering with the magnetic field sensor (S1), calculating a negative current (B−), where the drive clock (B) is low, by summing the value of the current (iS2), flowing to the magnetic field sensor (S2) from the electrical component (R2), allocated to the magnetic field sensor (S2) and the current of the common mode field (icm2), interfering with the magnetic field sensor (S2), taking measurements of (B+) and (A−) during the interval of the drive clock (A; B) switching at a frequency, where the drive clock (B) is at a high value and the drive clock (A) is at a low value, calculating a positive current (B+), where the drive clock (B) is high, by adding up the value of the current (iS2), flowing from the magnetic field sensor (S2) to the electrical component (R2), allocated to the magnetic field sensor (S2) and the current of the common mode field (icm2), interfering with the magnetic field sensor (S2), calculating a negative current (A−), flowing through the sensor (S1), by summing up the value of the current (iS1), flowing to the magnetic field sensor (S1) from the electrical component (R1), allocated to the magnetic field sensor (S1) and the current of the common mode field icm1, interfering with the magnetic field sensor (S1), summing up both the sum of the positive current (A+) and the negative current (B−) and the sum of the positive current (B+) and the negatives current (A−), calculating the residual interfering field detection (IFD)” in combination with all other limitations of the claim and base claim renders the claim allowable over the prior art.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868